 Case 1:19-cv-04397-RRM Document 22 Filed 03/31/21 Page 1 of 1 PageID #: 698




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                      x
MICHAEL PELUCCO,
                             Plaintiff,
                                                                           JUDGMENT
                                                                         19-CV-4397 (RRM)
              - against -

COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.
                                                      x


       For the reasons set forth in a Memorandum and Order issued by the undersigned on

March 30, 2021, this matter is remanded to the Commissioner of Social Security for further

proceedings consistent with said Memorandum and Order, and the file is closed in this Court.



Dated: Brooklyn, New                               Roslynn R. Mauskopf
       March 31, 2021                              ___________________________________
                                                   ROSLYNN R. MAUSKOPF
                                                   United States District Judge
